DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lettieri (US20170368879) in view of Lawson (US4942093).
	Regarding claim 1, Lettieri discloses a method of making a non-pneumatic tire, the non-pneumatic tire comprising a ground contacting annular tread portion comprising a tread rubber composition (“tread” (200)), a shear band (“shear band” (200)) comprising a cord reinforced rubber composition and disposed radially inward of the tread portion, and at least one spoke disk (“spoke disk” (500)) disposed radially inward of the shear band; wherein the spoke disk has an outer ring (“outer ring” (520)), and an inner ring (“inner ring” (510)), and a first and second spoke ("First spoke" (530), "second spoke" (540)) extending radially between the outer ring and the inner ring, wherein the first and second spokes are connected at a joint (Fig 9), the method comprising the steps of: 
applying a curable adhesive as an interface between a radially outermost surface of the spoke disk and a radially innermost surface of the shear band in its uncured state ([0052]);
assembling the tread portion, the shear band, and the at least one spoke disk to form a pre-assembly ([0050]);
and curing the pre-assembly ([0050]).

	Regarding claim 2, modified Lettieri teaches all limitations of claim 1 as set forth above. Additionally, Lettieri teaches that the pre-assembly further comprise a rim (“rim” (700)), wherein the at least one spoke disk is connected to the rim between a radially outermost surface of the rim and a radially innermost surface of the spoke disk ([0052]).
	Regarding claim 4, modified Lettieri teaches all limitations of claim 2 as set forth above. Additionally, Lettieri teaches that the at least one spoke disk is connected to the rim via a second adhesive bond between a radially outermost surface of the rim and a radially innermost surface of the spoke disk ([0052]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lettieri (US20170368879) and Lawson (US4942093) in further view of Delfino (US20080029215).
	Regarding claim 3, modified Lettieri teaches all limitations of claim 1 as set forth above. While Lettieri does teach the use of adhesives to attach the spoke disk to the shear band ([0052]), modified Lettieri does not explicitly teach the use of a primer and elastomer bonding agent in the curable .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Drawing Objection, Specification Objection, and 35 USC 112b rejection of claim 4 have all been withdrawn in light of the amendments filed 12/13/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin (US20190143619) teaches a method of making a non-pneumatic tire that involves applying adhesives between a spoke disk (“spoke unit” (20)) and a shear band (“reinforcing layer” (123)), assembling all parts of the non-pneumatic tire together and curing the assembled tire ([0056-0062]). Both Celik 1 (US20180354316) and Celik 2 (US20180133992) teach methods of manufacturing a non-pneumatic tire where Celik 1 teaches that a tire assembly, once assembled, requires curing to be completed ([0032]) while Celik 2 teaches that the final step in the manufacturing process is the curing of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749